Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
 1,5-10, and 14-19 have been examined as the subject matter of record.

Maintained Rejections
	Applicant's arguments filed October 22, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1,5-10, and 14-19 under 35 USC 103 as being obvious over Runkis (US Patent 5,143,536,) in view of Singh et al. (Acta Physiol Plant (2009) 31:649–653) is maintained for the reasons set forth below.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 5-10, and 14-19 are rejected under 35 USC 103 as being obvious over Runkis (US Patent 5,143,536) in view of Singh et al. (Acta Physiol Plant (2009) 31:649–653).


Applicant’s Invention

   Applicant claims a method for improving the vigor of plant cuttings, said method comprising the steps of: a) contacting a plant cutting comprising an unrooted stem having a basal cut surface with a polymeric solution or suspension comprising sodium alginate, thereby providing a coated plant cutting; and b) adding 0.5 to 5% w/v of a the exchange of sodium ions by calcium ions and the polymeric solution or suspension of the coated plant cutting to solidify for 10 minutes to 1 hour into a complexed coating and providing an encapsulated plant cutting; wherein said encapsulated plant cutting is coated with the complexed coating from the basal cut surface of the plant cutting to less than 60% of the total length of said unrooted stem to partially encapsulate the plant cutting with the complexed coating.
Determination of the scope and the content of the prior art
(MPEP 2141.01)


	Runkis teaches a rooting composition comprising a water swellable gel 
containing auxin in an amount effective to stimulate root growth, the gel comprising a high molecular weight organic acid, ketone or ester or combinations thereof.  Root formation of a cutting is stimulated by planting the cutting in the soil with the aforementioned rooting composition adhered to the portion of the cutting proximal where it was cut from a living plant.  The auxins are maintained close to the cutting whereby they are highly effective and the gel serves as an artificial root to bring water and nutrients to the cutting as it develops its own root system (abstract). Runkis teaches that since the gel is swellable it can absorb water and dissolved nutrients and carry them to the cutting.  This leads to a significantly faster growth rate for the cutting following its initial planting (see column 1, lines 61-65).  Runkis teaches that examples of auxins used in the invention include, for example, indole-3-butyric acid (IBA), 1-naphthalene-acetic acid (NAA) (see column 2, lines 54-58).  The gel may further include nutrients for the cutting.  Such nutrients may include, for example, one or more 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Runkis is that Runkis does not expressly teach the use of a polymeric solution or suspension is sodium alginate wherein said sodium alginate solution or suspension is solidified by contacting the sodium alginate solution or suspension coated plant cutting with a solution comprising adding 0.5 to 5% w/v of a source of calcium ions (CaCl2) wherein said method further comprises a washing or rinsing step after step b (limitations of instant claims 1,5 and 19). However, Singh et al. teach plantlet regeneration from alginate-encapsulated shoot tips of Spilanthes acmella wherein shoot tip explants excised from in vitro proliferated shoots were encapsulated in calcium alginate beads (abstract).  Specifically, encapsulation is accomplished by mixing the shoot tips into a sodium alginate solution and then dropping these into a 100mM calcium chloride solution. The beads containing the shoot tips were held for 20–30 min in the calcium chloride solution and after hardening of beads, encapsulated shoot tips were washed with sterilized distilled water two to three times (see the second paragraph of the Material and Methods section, page 650),


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Runkis and Singh et al.  are both directed to coating plant cuttings with polymeric materials.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Runkis and Singh et al.  to arrive at a method for improving the vigor of plant cuttings using. a polymeric solution or suspension is sodium alginate wherein said sodium alginate solution or suspension is solidified by contacting the sodium alginate solution or suspension coated plant cutting with a solution comprising calcium ions (CaCl2) wherein said method further comprises a washing or rinsing step at the time the instant invention was filed, with a reasonable expectation of success.  Sing et al. teach that their encapsulated shoot tips could be stored a low temperatures for up to 60 days and that plantlets regenerated from encapsulated shoot tips were acclimatized successfully (see abstract).  Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed method.

    	With regards to the limitation of claims 1, 8, 10 and 16, wherein Applicant specifically claims that the encapsulated plant cutting is coated with the complexed coating from the basal cut surface or tip of the plant cutting to less than 50-60% of the total length of said plant cutting, this is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary.
    	
With regards to claims 17 and 18 wherein Applicant claims the plant cutting obtained by the method of claim 1, , methods of obtaining, encapsulating and using plant cuttings as claimed were taught in the prior art.  Therefore, s the plant cutting obtained by the method of claim 1 would have been rendered obvious by the teachings of the references in the absence of any unobvious property or result.




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on October 22, 2021, with respect to the rejection of claims 1,5-10, and 14-19 under 35 USC 103 as being obvious over Runkis (US Patent 5,143,536) in view of Singh et al. (Acta Physiol Plant (2009) 31:649–653)have been fully considered but they are not persuasive.
    Applicant argues that independent claim 1 has been amended to recite, in relevant part, "...adding 0.5 to 5% w/v of a source of calcium ions to the polymeric solution or suspension, thereby allowing the exchange of sodium ions by calcium ions and the 
Applicant respectfully submits that amended independent claim 1 is patentable for at least the following reasons:
    First, Applicant argues that one of ordinary skill in the art would have no motivation to combine Runkis with Singh because Runkis teaches away from solidifying a polymeric solution or suspension comprising sodium alginate by contacting it with calcium ions. 
Applicant argues that the subject matter of Runkis is distinguishable from the presently-amended claims because Runkis discloses that a swellable material must be used to form the gel (see col. 1, lines 41-46 of Runkis). Runkis further discloses that "[w]hen the gel coated cutting is inserted into a hole in the soil and the soil is pressed down around it, the gel spreads out into the soil for some distance around the cutting, greatly increasing its usable surface area and extending its ability to supply water and minerals," (see col. 4, lines 6-11 of Runkis). Thus, Applicant argues that one of ordinary skill in the art would readily understand that Runkis requires a water swellable gel so that the gel can spread out in the soil, thereby increasing the usable surface area and its ability to supply water and minerals.   However, the Examiner is not persuaded by Applicant’s argument. In response to applicant's argument that that one of ordinary skill in the art would have no motivation to combine Runkis with Singh because Runkis teaches away from solidifying a polymeric solution or suspension comprising sodium alginate by contacting it with calcium ions, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The secondary reference Singh et al. teach plantlet regeneration from alginate-encapsulated shoot tips of Spilanthes acmella wherein shoot tip explants excised from in vitro proliferated shoots were encapsulated in calcium alginate beads (abstract).  Specifically, encapsulation is accomplished by mixing the shoot tips into a sodium alginate solution and then dropping these into a calcium chloride solution. The beads containing the shoot tips were held for 20–30 min in the calcium chloride solution and after hardening of beads, encapsulated shoot tips were washed with sterilized distilled water two to three times (see the second paragraph of the Material and Methods section, page 650).

    As a second option, Applicant argues that the sodium alginate of Singh is contacted with an insufficient concentration of calcium ions and/or for an insufficient amount of time such that a solidified complexed coating is not formed. In this option, while there may be motivation to add this non- complexed, swellable coating to the rooting composition of Runkis,  Applicant argues that this option would not render the method recited in amended independent claim 1 obvious because amended independent claim 1 requires a solidified complexed coating. As such, Applicant argues that either (1) the sodium alginate of Singh is contacted with a concentration of calcium ions for an amount of time that results in a solidified complexed coating, in which case there would be no motivation to add this solidified complexed coating to the rooting composition of Runkis because Runkis requires a swellable material; or (2) the sodium alginate of Singh is contacted with a concentration of calcium ions for an amount of time that does solidify for 10 minutes to 1 hour into a complexed coating and providing an encapsulated plant cutting.   However, the Examiner is not persuaded by Applicant’s argument.  Singh et al. teach plantlet regeneration from alginate-encapsulated shoot tips of Spilanthes acmella wherein shoot tip explants excised from in vitro proliferated shoots were encapsulated in calcium alginate beads (abstract).  Specifically, encapsulation is accomplished by mixing the shoot tips into a sodium alginate solution and then dropping these into a 100mM calcium chloride solution. The beads containing the shoot tips were held for 20–30 min in the calcium chloride solution and after hardening of beads, encapsulated shoot tips were washed with sterilized distilled water two to three times (see the second paragraph of the Material and Methods section, page 650).  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges for nitrogen that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 









In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617